Citation Nr: 0427284	
Decision Date: 10/01/04    Archive Date: 10/12/04

DOCKET NO.  03-09 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for Type II diabetes 
mellitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from July 1967 
to January 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
appellant in the development of his claim and has notified 
him of the information and evidence necessary to substantiate 
his claim.  

2.  The veteran has Type II diabetes mellitus.  

3.  The veteran served in the waters offshore Vietnam

4.  The veteran's duties required him to visit Vietnam.  


CONCLUSION OF LAW

Type II diabetes mellitus may be presumed to have been 
incurred in active service.  38 U.S.C.A. §§ 101(16), 1110, 
1116 (West 2002); 38 C.F.R. §§ 3.307, 3.309, 3.313 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law on November 9, 2000.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002)).  This law redefined 
the obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The RO notified the veteran of the evidence 
necessary to substantiate his claim in June 2002, before the 
initial unfavorable rating decision in September 2002.  The 
rating decision, statement of the case and another VCAA 
letter, in September 2003, notified the veteran and his 
representative of the status of the evidence as it was 
developed, that he should provide any evidence in his 
possession pertaining to the claim, and of the need for 
substantiating evidence from him.  See Pelegrini v. Principi, 
17 Vet App 412 (2004).  Any deficits in the original notice 
were cured long before the case came to the Board and are no 
more than non-prejudicial error.  Moreover, as the evidence 
of record is sufficient to substantiate the claim, VCAA does 
not require further development or delay.  

Criteria   Service connection is granted for disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 101(16), 1110 (West 2002).  
Analysis of this provision discloses that there are three 
essential elements which must be met to establish 
entitlement.  There must be current disability; there must be 
disease or injury during service, and there must be a nexus 
or connection relating the current disability to the disease 
or injury during service.  

Further, the evidence must be competent.  That is, an injury 
during service may be verified by medical or lay witness 
statements; however, the presence of a current disability 
requires a medical diagnosis; and, where an opinion is used 
to link the current disorder to a cause during service, a 
competent opinion of a medical professional is required.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995); see also 38 C.F.R. 
§ 3.159(a) (2003).  

Type II diabetes mellitus may be presumed to have been 
incurred during active military service if it is manifest to 
a degree of 10 percent or more, following active service in 
Vietnam.  38 U.S.C.A. §§ 1116(a)(2)(H) (West 2002); 38 C.F.R. 
§§ 3.307(a)(6), 3.309(e) (2003).  

Diseases associated with exposure to certain herbicide 
agents.  
(i) For the purposes of this section, the term 
"herbicide agent" means a chemical in an herbicide 
used in support of the United States and allied 
military operations in the Republic of Vietnam during 
the period beginning on January 9, 1962, and ending on 
May 7, 1975, specifically: 2,4-D; 2,4,5-T and its 
contaminant TCDD; cacodylic acid; and picloram.  
(ii) The diseases listed at Sec. 3.309(e) shall have 
become manifest to a degree of 10 percent or more at 
any time after service, except that chloracne or other 
acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute and subacute peripheral 
neuropathy shall have become manifest to a degree of 10 
percent or more within a year after the last date on 
which the veteran was exposed to an herbicide agent 
during active military, naval, or air service.  
(iii) A veteran who, during active military, naval, or 
air service, served in the Republic of Vietnam during 
the period beginning on January 9, 1962, and ending on 
May 7, 1975, shall be presumed to have been exposed 
during such service to an herbicide agent, unless there 
is affirmative evidence to establish that the veteran 
was not exposed to any such agent during that service.  
The last date on which such a veteran shall be presumed 
to have been exposed to an herbicide agent shall be the 
last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, 
and ending on May 7, 1975.  "Service in the Republic 
of Vietnam" includes service in the waters offshore 
and service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  
38 C.F.R. § 3.307(a)(6) (2003).  

(a) Service in Vietnam. Service in Vietnam includes 
service in the waters offshore, or service in other 
locations if the conditions of service involved duty or 
visitation in Vietnam.  
(b) Service connection based on service in Vietnam. 
Service in Vietnam during the Vietnam Era together with 
the development of non-Hodgkin's lymphoma manifested 
subsequent to such service is sufficient to establish 
service connection for that disease.  
38 C.F.R. § 3.313 (2003).  

Factual Background  The service medical records do not 
contain any complaints, findings or diagnoses referable to 
Type II diabetes mellitus.  

The service records show that the veteran served aboard an 
aircraft carrier which was in the official waters of Vietnam 
from April 10, 1970 to May 2, 1970, from May 12, 1970 to May 
29, 1970, from June 1, 1970 to July 4, 1970, from July 28, 
1970 to August 19, 1970, from August 30, 1970 to September 
30, 1970 and from October 20, 1970 to November 7, 1970.  The 
records center was unable to determine whether or not the 
veteran had in-country service in the Republic of Vietnam.  
The records also show that he was awarded the Vietnam service 
and campaign medals.  

The records of Dwight Harper, M.D., dated in February and 
April 2002, show that the veteran's blood sugar was elevated 
following surgery in January 2002.  Type II diabetes mellitus 
was diagnosed.  

In May 2004, the veteran gave sworn testimony to the 
undersigned Veterans Law Judge, sitting at the RO.  He said 
that a family member had died and he had flown home on 10 
days leave, leaving from the Philippines.  His ship moved to 
waters offshore Vietnam while he was on leave.  Consequently, 
to rejoin his ship, he flew to DaNang, Republic of Vietnam.  
From there, another aircraft flew him to his ship.  He could 
not remember whether he flew to his ship that day or the 
next.  He could not remember how long he was on the ground in 
Vietnam.  The Board finds this testimony to be credible.  It 
establishes that the veteran briefly visited the Republic of 
Vietnam in accordance with his duty to return to his ship.  

Analysis  The private medical records are sufficient to 
establish that the veteran currently has the claimed 
disability - Type II diabetes mellitus.  

Under the applicable regulations, the veteran's Type II 
diabetes mellitus may be presumed to have been incurred in 
service if he served in Vietnam.  

38 C.F.R. § 3.313 provides that service in Vietnam includes 
service in the waters offshore, or service in other locations 
if the conditions of service involved duty or visitation in 
Vietnam.  As the Supreme Court has instructed, "[t]he 
starting point in interpreting a statute is its language, for 
'if the intent of Congress is clear, that is the end of the 
matter.'"  Good Samaritan Hosp. v. Shalala, 508 U.S. 402, 
409 (1993) (alteration omitted) (quoting Chevron U.S.A. Inc. 
v. National Resources Defense Council, Inc., 467 U.S. 837, 
842 (1984)).  Similarly, regulations must be interpreted at 
face value.  Here, we note the comma in 38 C.F.R. § 3.313 is 
significant and cannot be ignored.  Reading the regulation 
with its comma, we see that service in Vietnam includes 
service in the waters offshore.  Since the records center has 
established that the veteran served in the official waters 
offshore of Vietnam, that is the end of the matter and the 
veteran is entitled to service connection for his Type II 
diabetes mellitus.  

With the comma in its established place, the second part of 
the sentence becomes the phrase "or service in other 
locations if the conditions of service involved duty or 
visitation in Vietnam."  Read this way, it is clear that the 
regulation provides an alternative to service in the waters 
off Vietnam.  Apparently, the RO read the regulation 
differently, perhaps reading in a comma later in the 
sentence, so as to require "duty or visitation in Vietnam" 
of both service in the waters offshore and service in other 
locations.  Such a construction lacks purpose.  The phrase 
"the waters offshore," is a very clear location and does 
not need to be modified by the requirement of "duty or 
visitation in Vietnam."  On the other hand, the phrase 
"service in other locations" could be anywhere in the world 
unless modified by the requirement for "duty or visitation 
in Vietnam."  So, the requirement for "duty or visitation 
in Vietnam" clearly applies to "service in other 
locations" and does not apply to service in the waters 
offshore.  

38 C.F.R. § 3.307(a)(6)(iii) uses a similar sentence, without 
a comma.  The lack of a comma does not change the meaning of 
the sentence, it merely makes the sentence less clear.  
However, the regulations on herbicides must be interpreted in 
a manner in which they will agree.  Interpreting the 
provisions of 38 C.F.R. § 3.307 in agreement with § 3.313, we 
conclude that § 3.307 defines service in the Republic of 
Vietnam to include both (1) service in the waters offshore; 
and (2) service in other locations if the conditions of 
service involved duty or visitation in the Republic of 
Vietnam.  That is, if a claimant served in other locations, 
he must have had service which involved duty or visitation in 
the Republic of Vietnam to be considered to have served in 
the Republic of Vietnam.  Service in the waters offshore of 
Vietnam is sufficient of itself to qualify as service in the 
Republic of Vietnam for the purpose of the herbicide 
presumptions.  

Even if service in the waters offshore of Vietnam was not 
sufficient of itself to qualify as service in the Republic of 
Vietnam for the purpose of the herbicide presumptions, the 
evidence here shows that the veteran's duty (returning to his 
ship) required visitation in the Republic of Vietnam.  

The VA General Counsel has previously addressed 38 C.F.R. 
§ 3.313.  In VAOPGCPREC 27-97 (July 23, 1997), the General 
Counsel discussed the regulation with respect to service in 
the Republic of Vietnam for purposes of the definition of the 
Vietnam era under 38 U.S.C. § 101(29)(A).  It was held that 
service on a deep-water naval vessel in waters off the shore 
of the Republic of Vietnam does not constitute service in the 
Republic of Vietnam for purposes of 38 U.S.C. § 101(29)(A), 
as added by section 505 of the Veterans' Benefits 
Improvements Act of 1996, which provided that the term 
"Vietnam era" means the period beginning on February 28, 
1961, and ending on May 7, 1975, in the case of a veteran who 
served in the Republic of Vietnam during that period.  In 
explaining the holding, the General Counsel emphasized that 
38 C.F.R. § 3.313 was not for the purpose of expanding the 
definition of wartime service for pension benefits, but was 
for the purpose of including service members for coverage 
under the presumptions for exposure to herbicides.  That 
explanation would indicate that purpose of § 3.313 was to 
expand the herbicide presumptions to include those who served 
in the waters offshore.  

In VAOPGCPREC 7-93 (August 12, 1993) the VA General Counsel 
found that flying in airspace high over Vietnam was not 
"Service in Vietnam" under 38 C.F.R. § 3.313.  The 
discussion pointed out that the studies on which the 
presumptions were based were conducted on veterans with 
service in three groups "Blue Water" (ocean-going vessels), 
"Brown Water" (smaller vessels patrolling near shore or 
along rivers), and "on Shore."  It went on to say that 
those who flew over Vietnam, without landing, were not 
considered.  The discussion clearly indicates that the 
regulation was intended to included "Blue Water" personnel 
serving offshore under the herbicide presumptions.  

In conclusion, after reviewing the applicable laws 
regulations and General Counsel Opinions, the Board finds 
that the veteran's service meets the requirements to presume 
that his Type II diabetes mellitus was incurred in service.  


ORDER

Service connection for Type II diabetes mellitus is granted.  



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



